Citation Nr: 0938204	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  04-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.  

2.  Entitlement to service connection for a cardiac 
disability manifested by palpitations and fluttering, to 
include as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
November 2000 to April 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The case was before the Board previously, and 
the Board remanded the claims in March 2009 for further 
evidentiary development.  All actions required by the remand 
have been accomplished, and the claims are ripe for appellate 
review.    


FINDINGS OF FACT

1.  The Veteran has hypertension that is well-controlled 
through the use of medication; he does not exhibit diastolic 
pressure predominantly 110 or more; or, systolic pressure 
predominantly 200 or more, and his disorder has not caused a 
marked interference with employment or required frequent 
hospitalization.  

2.  The Veteran has reported symptoms of palpitations, 
shortness of breath, and "fluttering" in the chest; for his 
service-connected hypertension, the Veteran has not been 
shown to have a chronic underlying cardiovascular disability.   


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.104, Diagnostic Code 
7101 (2009).

2.  Service connection for a claimed cardiac disability 
manifested by palpitations and fluttering, to include as 
secondary to service-connected hypertension, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the veteran under 
the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

In May 2003, January 2007, and April 2009 VCAA letters to the 
Veteran, he was informed about the information and evidence 
not of record that is necessary to substantiate his initial 
rating and service connection claims, the information and 
evidence that VA will seek to provide, and the information 
and evidence the claimant is expected to provide.  In 
addition, the January 2007 and April 2009 letters provided 
the Veteran notice regarding the evidence and information 
needed to establish a disability rating and effective dates, 
as outlined in Dingess-Hartman.   

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
of Appeals for Veterans Claims held that more specific notice 
was necessary for an increased rating claim, to include 
providing the applicable rating criteria.  Because the claim 
for an initial compensable rating for the Veteran's 
hypertension is a downstream issue from that of service 
connection, Vasquez notice was not required when the RO 
developed this claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Moreover, Vazquez-Flores was recently overruled in part, 
eliminating the requirement that such notice must include 
information about the diagnostic code under which a 
disability is rated, and notice about the impact of the 
disability on daily life.  See Vazquez-Flores v. Shinseki, 
Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 2009).  In any 
event, although not required, the Veteran was provided with 
the specific language of the diagnostic criteria in a 
supplemental statement of the case.  

Also,  the Veteran is represented by the Disabled American 
Veterans (DAV), and that organization is presumed to have 
knowledge of the applicable criteria for rating hypertension 
and also understanding what is necessary to substantiate a 
claim for service connection.  Neither the Veteran nor his 
representative have pled prejudicial error with respect to 
the content or timing of VCAA notice.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided thorough VA cardiovascular and general medical 
examinations that included blood pressure readings.  These 
evaluations are adequate for rating purposes, and there is no 
duty to provide another examination or to obtain an 
additional medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 
(2008).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

Cardiovascular examinations scheduled in conjunction with the 
Veteran's current claim did not establish a chronic 
cardiovascular disability separate from the service-connected 
hypertension.  Under these circumstances, there is no duty to 
provide another examination or medical opinion with regard to 
the service connection claim on appeal.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).   

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
Veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection will be presumed for certain chronic 
diseases, including cardiovascular disease, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  Service connection can be granted for 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a Veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Id.  

Analysis-Initial Rating/Hypertension

Service connection was granted for hypertension in an August 
2003 rating decision.  In this rating action, the RO 
established a 10 percent disability evaluation, and the 
Veteran filed a timely notice of disagreement with the 
percentage assigned.  Essentially, the Veteran contends that 
his hypertension is of a greater severity than what is 
contemplated by the 10 percent rating.  

There are several VA medical examinations of record which 
address the severity of the service-connected hypertension.  
The earliest of these examinations, dated in May 2003, was of 
a general medical nature, and it detailed multiple medical 
complaints following the Veteran's separation from service.  
The associated examination report listed a blood pressure 
reading of 170/110 for the day of examination, with serial 
blood pressure readings of 160/90, 160/94, 160/90, and 160/84 
over a five-day period.  As a result of these findings, the 
Veteran was placed on medication to control elevated blood 
pressure.  The Veteran did not complain of headaches, blurred 
vision, or chest pain; however, he did mention sporadic bouts 
of palpitations, with associated shortness of breath.  
Following this examination, in August 2003, the Veteran was 
seen at a VA hypertension clinic, and readings of 156/81, 
156/70, and 158/79 were recorded.  

The next, and most recent, VA examination was conducted in 
August 2008, and it was specifically administered to 
ascertain the current level of cardiovascular disability.  
The Veteran's blood pressure readings were 158/82, 138/79, 
and 140/78, and he again complained of occasional 
"fluttering."  Coronary artery disease was not diagnosed, 
and it was noted that he did not have a history of surgical 
intervention.  

Hypertension is evaluated under Diagnostic Code 7101.  Under 
this provision, a 10 percent rating is assigned where 
diastolic pressure is predominantly 100 or more; or, systolic 
pressure is predominantly 160 or more; or, where an 
individual has a history of diastolic pressure that is 
predominantly 100 or more which requires continuous 
medication for control.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  The next highest available rating is 20 percent, 
and that is assigned when diastolic pressure predominantly 
110 or more; or, systolic pressure is predominantly 200 or 
more.  Id.  

Simply, the Veteran has not established that his disease is 
so severe as to warrant the next higher rating.  He has not, 
at any time, demonstrated that he experiences hypertension 
that is predominantly 110 diastolic or 200 systolic.  Indeed, 
it is noted that the Veteran is medicated for his condition, 
and that given the lower blood pressure readings noted in 
2008, it is evident that his disease is responding well to 
treatment and becoming less severe.  As a layperson, the 
Veteran is not competent to report on the severity of his 
hypertension, as evaluating that condition requires skills 
and expertise outside of a layperson's competency.  See 
Espiritu, 2 Vet. App. at 494; Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Given this, the Board determines that 
the current 10 percent rating is most appropriate under the 
schedular guidelines, as the Veteran's disease is best 
categorized as hypertension which requires medication.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Veteran is employed as a trolley driver for the city of 
San Diego, and has not reported any marked interference in 
his employment due to hypertension.  Although there is 
evidence of multiple medical consultations for hypertension, 
to include visits to the emergency department, there is no 
history of hospitalization for hypertensive vascular disease.  
As such, the Board concludes that the disability picture is 
not so unique as to require a remand for a referral to the 
Director of VA's Compensation and Pension Service for 
consideration of an extraschedular evaluation.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The preponderance of the medical evidence is against a 
finding of entitlement to a higher initial evaluation for 
hypertension.  Thus, there is no duty to resolve doubt in the 
Veteran's favor, and the claim for an increase is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis-Service Connection/Cardiac Disability with 
Palpitations

The Veteran contends that he experiences a cardiovascular 
disability in addition to his service-connected hypertensive 
vascular disease.  He further alleges that this disorder 
began in service or is otherwise related to an incident or 
event in active service, or, alternatively, was caused or 
aggravated by service-connected hypertension.  

As mentioned in the above section regarding hypertension, the 
Veteran has had several examinations which address his 
overall cardiac health.  In the May 2003 examination report, 
the Veteran complained of sporadic palpitations; however, a 
Holter monitor did not reveal a chronic disability, and no 
arrhythmia was found.  Following this, however, a June 2003 
Holter monitor did record a finding of palpitations.  In the 
most recent August 2008 examination, the Veteran was not show 
to have a cardiovascular disability separate from his 
service-connected hypertension, although he did complain of 
"fluttering," shortness of breath, and periods of noted 
abnormalities in his heart beat.  In entering the diagnostic 
impression in the examination report, the VA cardiologist 
stated that the Veteran's shortness of breath and 
"fluttering" were not caused by his hypertension and "may 
have been related to de-conditioning."  

For any claim of service connection, it is first and foremost 
a requirement that the Veteran exhibit a current, chronic 
disability for which service connection can be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Veteran, 
as a lay person, is competent to report on that which comes 
to him through his senses.  See Espiritu, supra.  Thus, the 
Board does not doubt that he has indeed experienced moments 
of shortness of breath, and feelings of an abnormal heart 
beat/palpitation (as this is ascertainable through the taking 
of the pulse).  There is, however, no indication in the 
record that the Veteran experiences a cardiovascular 
disability separate from his already service-connected 
hypertension.  Indeed, shortness of breath, palpitations of 
the heart, and occasional chest pain may be symptoms of 
cardiac abnormality, but alone do not represent a disability 
for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  

The Veteran, as a layperson, may be competent to report his 
feelings of occasional chest discomfort and shortness of 
breath; however, he has not been shown to possess the medical 
credentials required to opine as to a diagnosis of a chronic 
cardiac condition, as that ability is outside of the 
competency of a layperson.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  As there is no evidence of an 
underlying disability in the record, except for the 
unsubstantiated lay assertions, the Board must conclude that 
a current, chronic cardiovascular disorder (other than 
hypertension) does not exist.  As this is the case, the 
preponderance of the evidence is against the claim.  The 
claim for service connection must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. 
§ 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.  

Entitlement to service connection for a claimed cardiac 
disability manifested by palpitations and fluttering, to 
include as secondary to service-connected hypertension is 
denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


